     Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 1 of 17 PageID: 1430




Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


GREGORY ULYSSE,

                                 Petitioner,
                                                              Civil Action No. 16-7845 (ES)
                         v.
                                                                       OPINION
STEVEN JOHNSON, et al.,

                                 Respondents.


SALAS, DISTRICT JUDGE

         Gregory Ulysse (“Petitioner”), a prisoner currently confined at New Jersey State Prison in

Trenton, New Jersey, filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. (D.E. No. 3 (“Petition” or “Pet.”)). For the reasons that follow, the Court denies the

Petition and denies a certificate of appealability.

I.       BACKGROUND

         After a jury trial, Petitioner was convicted of two counts of first-degree murder, N.J. Stat.

Ann. 2C:11-3(a)(1) & (2); one count of second-degree conspiracy to commit murder, N.J. Sat.

Ann. 2C:5-2 & 2C:11-3; one count of second-degree possession of a handgun for an unlawful

purpose, N.J. Stat. Ann. 2C:39-4(a); and one count of third-degree unlawful possession of a

handgun, N.J. Stat. Ann. 2C:39-5(b). State v. Ulysse, No. A-3579-08T4, 2011 WL 487851, at *1

(N.J. Super. Ct. App. Div. Feb. 14, 2011). On the two murder convictions, Petitioner was

sentenced to two 30-year terms of imprisonment, running consecutively and without parole
    Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 2 of 17 PageID: 1431




eligibility. 1 Id. at *4. On the conviction for unlawful possession of a handgun, Petitioner was

sentenced to three years of imprisonment, running concurrently with the murder sentences. Id.

         The case arose from the shooting of Emmanuel Previllon and Edner Pierre on the evening

of January 28, 2001, in Newark, New Jersey. 2 Id. at *1–2. On that day, Petitioner and his friends,

Fanshiyu Florexil and Steve St. Fleur, attended a family barbeque on Boyden Avenue in

Maplewood, New Jersey. Id. at *1. Petitioner and his friends had a confrontation with Previllon

during which Florexil punched Previllon and pulled out a gun. Id. Petitioner took the gun and

shot it into the air. Id. Previllon left the family barbeque and went to another house party at

Kerrigan Boulevard in Newark. Id. While he was standing outside the party house, Previllon was

approached by Petitioner in a car and was asked to “meet him down the corner.” Id. Their

encounter turned into a gunfight on the street. Id. at *2. Florexil was injured, and Previllon and

his friend Pierre were killed by Petitioner and his friend St. Fleur. Ulysse, 2011 WL 487851, at

*1.

         Petitioner and St. Fleur fled to Allentown, Pennsylvania, and remained fugitives until

December 17, 2001. Id. at *3. They were eventually arrested by Allentown police officers, who

recovered a 9mm handgun from a car owned by the friend with whom Petitioner was living and a

.38 caliber revolver from the house where St. Fleur was staying. Id.; see also State v. Ulysse, No.

A-4425-10T2, 2013 WL 1858914, at *1 (N.J. Super. Ct. App. Div. May 6, 2013). The 9mm

handgun had been used to shoot Previllon, and the .38 caliber revolver was used to shoot Pierre.

Id.



1
         Petitioner’s convictions for conspiracy to commit murder and possession of a handgun for an unlawful
purpose were merged into the first of the two murder convictions. State v. Ulysse, Ind. Nos. 01-12-4806-I & 02-04-
1363-I, at 2 (N.J. Super. Ct. Feb. 17, 2015) (hereinafter “Ulysse, Trial Ct. 2015”); (D.E. No. 19-2, Respondent Exhibit
30).
2
         The facts found by the Appellate Division are presumed correct pursuant to 28 U.S.C.§ 2254(e)(1).



                                                             -2-
 Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 3 of 17 PageID: 1432




       Two days later, on December 19, 2001, Newark Detective Vincent Vitiello, who was

investigating the fatal shootings of Previllon and Pierre, traveled to Allentown and interviewed

Petitioner. State v. Ulysse, 2013 WL 1858914, at *2. After Miranda warnings, Petitioner waived

his Miranda rights and confessed to the crimes. Ulysse, 2011 WL 487851, at *3. Specifically, he

admitted that he had a problem with Previllon concerning a girl and that he intended to shoot

Previllon. Id. He also admitted that he carried the 9mm handgun in Maplewood and in Newark

and told the police where to find the gun he had hidden. Id. Petitioner later moved to suppress his

confession, arguing that he was high on drugs when the police interviewed him. Ulysse, 2013 WL

1858914, at *2. At his Miranda hearing, Petitioner also testified that he had not slept in two days

and had not eaten anything that day. Id. He stated that the police officers did not honor his request

for a lawyer and that he only found out that he was being investigated for a murder after he waived

his Miranda rights. Id. The trial judge denied Petitioner’s motion to suppress, concluding that

Petitioner’s testimony was not credible and that he had knowingly and voluntarily waived his

rights and given the statement. Id. at *3.

       After he was convicted and sentenced in 2003, Petitioner filed various appeals and petitions

for post-conviction relief (“PCR”). Shortly after sentencing, Petitioner retained a lawyer to

represent him on direct appeal. Ulysse, 2011 WL 487851, at *4. Unbeknownst to Petitioner until

2007, the lawyer failed to file an appeal on his behalf. Id. After further correspondence with the

state court, Petitioner filed his first PCR petition, seeking, inter alia, resentencing, an evidentiary

hearing, and reinstatement of his right to appeal nunc pro tunc. Id. at *4–5. The trial court denied

the petition in its entirety. Id. at *5. The Appellate Division allowed Petitioner leave to appeal

nunc pro tunc but held that no evidentiary hearing was needed regarding the counsel’s failure to

file a direct appeal. Id. at *6–7. Petitioner subsequently filed a direct appeal, which the Appellate




                                                     -3-
  Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 4 of 17 PageID: 1433




Division denied on May 6, 2013. Ulysse, 2013 WL 1858914. On December 4, 2013, Petitioner

filed his second PCR petition, which the trial court denied on February 27, 2014. (D.E. No. 10-9

at 179–82). Petitioner then filed his third and last PCR petition on November 19, 2014. State v.

Ulysse, No. A-3291-14T1, 2015 WL 10401424, at *1 (N.J. Super. Ct. App. Div. Mar. 4, 2016).

That was denied on February 17, 2015, and the Appellate Division affirmed on March 4, 2016. Id.

On July 15, 2016, the New Jersey Supreme Court denied Petitioner’s petition for certification.

State v. Ulysse, 151 A.3d 974 (N.J. 2016).

       Petitioner filed the instant Petition for habeas relief under § 2254 on December 22, 2016.

Respondents filed their opposition on April 13, 2017. (D.E No. 10 (“Resp. Opp. Br.”)). Petitioner

filed a reply on June 8, 2017. (D.E. No. 11).

II.    STANDARD OF REVIEW

       Section 2254(a) permits a court to entertain claims alleging that a person is in state custody

“in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

Petitioner has the burden of establishing each claim in the petition. See Eley v. Erickson, 712 F.3d

837, 846 (3d Cir. 2013). Under 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective

Death Penalty Act (“AEDPA”), federal courts in habeas corpus cases must give considerable

deference to determinations of state trial and appellate courts. See Renico v. Lett, 559 U.S. 766,

773 (2010).

       Under AEDPA, a federal court has “no authority to issue the writ of habeas corpus unless

the [state c]ourt’s decision ‘was contrary to, or involved an unreasonable application of, clearly

established Federal Law, as determined by the Supreme Court of the United States,’ or ‘was based

on an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.’” Parker v. Matthews, 567 U.S. 37, 40 (2012) (quoting 28 U.S.C. § 2254(d)). Clearly




                                                   -4-
  Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 5 of 17 PageID: 1434




established law for purposes of § 2254(d)(1) includes only “the holdings, as opposed to the dicta,

of [the Supreme Court’s] decisions as of the time of the relevant state-court decision.” Williams

v. Taylor, 529 U.S. 362, 412 (2000). Moreover, a federal court reviewing the state court’s

adjudication under § 2254(d)(1) must confine its examination to evidence in the record. Cullen v.

Pinholster, 563 U.S. 170, 181–82 (2011). Finally, “a determination of a factual issue made by a

State court shall be presumed to be correct [and] [t]he applicant shall have the burden of rebutting

the presumption of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1); see

Miller-El v. Dretke, 545 U.S. 231, 240 (2005).

       In addition to the above requirements, a federal court may not grant a writ of habeas corpus

under § 2254 unless the petitioner has “exhausted the remedies available in the courts of the State.”

28 U.S.C. 2254(b)(1)(A). To do so, “a petitioner must ‘fairly present’ all federal claims to the

highest state court before bringing them in a federal court.” Leyva v. Williams, 504 F.3d 357, 365

(3d Cir. 2007) (quoting Whitney v. Horn, 280 F.3d 240, 250 (3d Cir. 2002)). This requirement

ensures that state courts “have ‘an initial opportunity to pass upon and correct alleged violations

of prisoners’ federal rights.’” Id. (quoting Duckworth v. Serrano, 454 U.S. 1, 3 (1981)).

III.   ANALYSIS

       Petitioner raises a myriad of repetitive claims for relief but ultimately asserts four grounds

for relief. Specifically, he alleges that he was denied the rights protected under the Sixth

Amendment (Ground One), the Fifth Amendment (Ground Two), the Due Process Clause (Ground

Three), and the Fourteenth Amendment (Ground Four). (Pet. at 6–10). For ease of reference, the

Court categorizes and analyzes Petitioner’s apparent claims for relief as follows: First, Petitioner

asserts ineffective assistance of his trial counsel based on her failure to 1) investigate his case; 2)

object to the prosecutor’s cross-examination and summation remarks; 3) object to the consecutive




                                                     -5-
  Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 6 of 17 PageID: 1435




sentence imposed; 4) “exercise a peremptory challenge to excuse a juror who worked in law

enforcement;” 5) request an accomplice liability jury instruction; and 6) object to the trial court’s

“overemphasizing the charges on conspiracy to commit murder and conspiracy as a basis for

substantive liability on Defendant’s guilt.” (Id.). Next, Petitioner asserts that his appellate counsel

was ineffective for failing to file a direct appeal and to raise any of the above deficiencies

committed by trial counsel on appeal. (Id.). Finally, Petitioner argues that the trial court violated

his Constitutional rights by essentially allowing his trial counsel to provide ineffective assistance.

(Id.). He also argues that the trial court erred in 1) admitting his confession, and 2) limiting his

trial counsel’s opportunity to cross-examine a witness. (Id.).

        While the numerous claims that are currently before the Court were raised at some point

before the state court, the Court notes that the majority of Petitioner’s claims were dismissed by

the state courts as time-barred. The Court will first address the claims that were properly raised

before the state court, then discuss the untimely claims.

        A.      The First PCR Petition

        In Petitioner’s first PCR petition, he argued that his appellate counsel failed to file a direct

appeal, and, as support that an evidentiary hearing was required to evaluate his PCR claims, alleged

that his trial counsel failed to conduct an adequate investigation on his case. Ulysse, 2011 WL

487851, at *5–7. The Appellate Division affirmed the trial court’s decision not to hold an

evidentiary hearing and held that Petitioner’s assertion that the trial counsel inadequately

investigated his case was “purely conclusory and does not meet the requirements of Cummings.”

Id. at 6 (citing State v. Cummings, 728 A.2d 307 (N.J. App. Div. 1999)). Nevertheless, the court

treated Petitioner’s PCR petition as a motion for leave to appeal nunc pro tunc and allowed

Petitioner to file a direct appeal out of time. Id.




                                                      -6-
  Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 7 of 17 PageID: 1436




       Petitioner now argues that his appellate counsel’s failure to file a direct appeal constitutes

ineffective assistance of counsel. (See Pet. at 6). Respondent argues that Petitioner was already

granted relief when he raised this claim in state court. (Resp. Opp. Br. at 24). The Court agrees.

The Appellate Division remanded Petitioner’s case to allow Petitioner an opportunity to file a

direct appeal. See Ulysse, 2011 WL 487851, at *7–8. Despite the regrettable delay, he was

eventually able to bring his direct appeal.

       Petitioner also argues that his trial counsel was ineffective for failing to investigate. (Pet.

at 6). As a preliminary matter, a federal court has “no authority to issue the writ of habeas corpus

unless the [state c]ourt’s decision ‘was contrary to, or involved an unreasonable application of,

clearly established Federal Law, as determined by the Supreme Court of the United States,’ or

‘was based on an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.’” Parker, 567 U.S. at 40 (quoting 28 U.S.C. § 2254(d)). Petitioner fails

to point to any “clearly established Federal Law, as determined by the Supreme Court of the United

States,” which the state court ignored or applied unreasonably. 28 U.S.C. § 2254(d). Petitioner’s

habeas claims as to his counsel’s alleged failure to investigate are dismissed for this reason. See

id.

       In addition, as he did in state court, Petitioner only provides a conclusory allegation that

counsel failed to prepare for trial, conduct an adequate investigation, and call witnesses. (Compare

Pet. at 6–10, with Ulysse, 2011 WL 487851, at *6). Petitioner does not provide any facts indicating

the identity of the potential witnesses or what their testimony would have entailed. Nor does he

provide any affidavits or other evidence to support his argument. Similarly, Petitioner fails to

point to any specific deficiencies in his counsel’s investigation or trial preparation. The Court is

thus unable to determine, as it must for an ineffective assistance of counsel claim, whether




                                                    -7-
 Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 8 of 17 PageID: 1437




Petitioner was prejudiced by his counsel’s allegedly deficient representation. See Tolentino v.

United States, No. 13-4168, 2014 WL 3844807, at *3 (D.N.J. July 31, 2014) (“[A petitioner’s]

failure to include a sworn statement regarding the nature of [a witness’s] proposed testimony is

fatal to his making a prima facie showing of prejudice.”)); see also Strickland v. Washington, 466

U.S. 668, 687–90 (1984). Because Petitioner fails to allege that the state court’s analysis of trial

counsel’s representation was contrary to, or an unreasonable application of, clearly established

federal law, habeas relief is denied on this claim.

       B.      Direct Appeal

       Petitioner argued on direct appeal that 1) his confession should have been suppressed

because he was not on notice of his arrest warrant and criminal complaint until after he had waived

his Miranda rights, and because he was sleep deprived, under the influence of drugs, and had not

eaten that day; 2) the trial prosecutor committed prosecutorial misconduct by referencing

Petitioner as a liar during cross-examination and summation; and 3) Petitioner’s two 30-year

sentences should have run concurrently. Ulysse, 2013 WL 1858914, at *1. The Appellate Division

rejected all three arguments.

       The state appellate court conducted a detailed review of the record of the Miranda hearing

and affirmed the trial court’s holding that Petitioner knowingly and voluntarily waived his rights

and gave the statement. Ulysse, 2013 WL 1858914, at *3. The Appellate Division deferred to the

trial court’s factual finding and credibility determination, noting that the trial court found that

Petitioner’s statement to the police was “extremely detailed, demonstrating a ‘vivid recollection’

of the crime,” and that Petitioner reviewed his typed statement and made corrections before signing

it. Id. at *3–4. The court also found that, by raising it for the first time on appeal, Petitioner

waived the argument that he was not told about his arrest warrant before his Miranda waiver. Id.




                                                      -8-
  Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 9 of 17 PageID: 1438




at *4. The Appellate Division nevertheless considered the merits and held that the record

established that Petitioner was told about his warrant before he was questioned and that the police

officer administered Miranda warnings a second time before taking Petitioner’s written statement.

Id.

        In considering a Miranda suppression decision during habeas review, federal courts have

“an independent obligation to determine whether a confession was voluntary.” Sweet v. Tennis,

386 F. App’x 342, 345 (3d Cir. 2010) (quoting Miller v. Fenton, 474 U.S. 104, 112 (1985)). In

undertaking that independent obligation, the federal court is not bound by the state courts’ ultimate

decision as to the voluntariness of a waiver of the petitioner’s rights, but must defer to state court’s

fact finding as to “subsidiary factual questions” including findings regarding the credibility of the

witnesses who testified at the suppression hearing. Id.; see also Miller, 474 U.S. at 110-12.

Ultimately, if the district court concludes that the state court was correct in determining that, under

the totality of the circumstances, “the confession was obtained in a manner compatible with the

requirements of the Constitution,” no habeas relief is warranted. Sweet, 386 F. App’x at 345;

Miller, 474 U.S. at 112.

        Considering the facts as determined by the state courts, the Court is satisfied that Petitioner

knowingly and voluntarily waived his Miranda rights. The trial court judge made a credibility

finding in favor of the testifying detectives over Petitioner and ruled that Petitioner knowingly,

intelligently, and voluntarily waived his Miranda rights. Ulysse, 2013 WL 1858914, at *3. The

detective’s testimony undermined Petitioner’s arguments that he was not lucid and that he was not

aware that there was a criminal complaint against him. Id. Petitioner has not demonstrated how,

under the totality of the circumstances, his confession was obtained in contravention of his

constitutional rights. Consequently, the state courts’ decision was not an unreasonable application




                                                     -9-
 Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 10 of 17 PageID: 1439




of clearly established federal law, nor was it an unreasonable determination of the facts in light of

the evidence presented. See 28 U.S.C. § 2254(d)(2).

       Next, the Appellate Division held that Petitioner’s argument regarding the alleged

prosecutorial misconduct is barred by the doctrine of invited error. Ulysse, 2013 WL 1858914, at

*4–5. Alternatively, the court held that, even considering the argument, the prosecutor’s conduct

did not deprive Petitioner of a fair trial. Id. at 5. The court found that, at the time Petitioner was

arrested, he confessed to the police that he shot Previllon and that St. Fleur shot Pierre. Id. at *4.

However, in an affidavit he signed a few months later, Petitioner stated that he was responsible for

both shootings and that he lied when he accused St. Fleur of shooting Pierre. Id. At trial, Petitioner

then reverted to the initial version and testified that the affidavit was a “lie,” which prompted the

prosecutor to question Petitioner about which of his statements were lies. Id. The Appellate

Division thus held that the prosecutor’s question to Petitioner and remarks in summation regarding

Petitioner’s “lies” were prompted by Petitioner’s own conduct. Id. at *5.

       The Court agrees with the Appellate Division that Petitioner’s own statements invited the

prosecutor’s questions. Thus, to the extent that Petitioner’s habeas claim based on prosecutorial

misconduct has merit, that claim is subject to rejection under the invited error doctrine. See

Saunders v. D’Illio, No. 15-2683, 2018 WL 1251629, at *8–9 (D.N.J. Mar. 12, 2018) (“The

doctrine of invited error prevents a habeas petitioner from raising a claim challenging an action of

the trial court which was invited or induced by that petitioner or by that petitioner’s attorney.”),

aff’d 803 F. App’x 609 (3d Cir.), cert. denied, 140 S. Ct. 2753 (2020); see also York v. O’Llio, No.

13-7609, 2016 WL 5938700, at *10 (D.N.J. Oct. 11, 2016). More fundamentally, a criminal

defendant’s due process rights are violated if prosecutorial misconduct renders a trial

fundamentally unfair. See Darden v. Waingright, 477 U.S. 168, 182–83 (1986). A district court




                                                    - 10 -
 Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 11 of 17 PageID: 1440




may grant a habeas petition only when the misconduct “so infected the trial with unfairness as to

make the resulting conviction a denial of due process.” Id. at 181 (internal quotation marks

omitted). Nothing in the record suggests that is the case here. It is not even clear that, in the

context of the entire trial, Petitioner was unfairly prejudiced by the prosecutor’s comments when

Petitioner himself testified that his earlier affidavit included a “lie.” Ulysse, 2013 WL 1858914,

at *4; see Werts v. Vaughn, 228 F.3d 178, 198 (3d Cir. 2000) (“ In evaluating whether the remarks

of the prosecutor rise to the level of a constitutional violation, we are required to examine those

remarks in the context of the whole trial.”). Thus, even if Petitioner’s claim were not barred by

the invited error doctrine, and to the extent that the prosecutor’s comments were erroneous, the

Court perceives no deprivation of Petitioner’s due process rights in the context of the whole trial.

See York, 2016 WL 5938700, at *10 (denying petitioner’s habeas petition based on alleged error

committed during jury selection based on the invited error doctrine, or in the alternative, for

harmless error that had no substantial and injurious effect on the verdict); see also United States

v. Lewis, 524 F.2d 991, 992 (5th Cir. 1975) (“A defendant cannot complain on appeal of alleged

errors invited or induced by himself, particularly where, as here, it is not clear that the defendant

was prejudiced thereby.”). Accordingly, Petitioner fails to show he is entitled to relief on this

claim.

         Finally, relying on the lower court’s reasoning at the sentencing hearing, the Appellate

Division found no abuse of discretion in the lower court’s imposition of consecutive sentences.

Ulysse, 2013 WL 1858914, at *5. The sentencing court imposed consecutive sentences in

accordance with State v. Yarbough, 498 A.2d 1239, 1249 (N.J. 1985). In analyzing the Yarbough

factors, the sentencing court found that 1) “the crimes and their objectives were not predominately

independent of each other [because] both murders occurred in the same manner and in response to




                                                   - 11 -
 Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 12 of 17 PageID: 1441




the same conduct,” (D.E. No. 10-25 (“Sentencing Tr.”) at 24:20–23); 2) the crimes involved

independent or separate acts of violence against each of the victims (id at 25:9–11); 3) the crimes

were committed so close in time and place as to indicate a single period of aberrant behavior (id.

at 25:11–13); and 4) the crimes committed involved multiple victims (id. at 25:15–16). The

sentencing court found that, while some of these factors weighed in favor of imposing concurrent

sentences, factor (d)—the multiple victim factor—“strongly support[ed] a finding that the

sentences should be consecutive.” (Id. at 25:8–11 & 27:1–4).

       As a threshold issue, this Court cannot reexamine a state court’s determinations on state

law. Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). Sentencing is generally considered a matter

of state criminal procedure and does not fall within the purview of federal habeas review. Logmans

v. Moore, No. 02-5622, 2005 WL 1106336, at *19 (D.N.J. Apr. 29, 2005). “A habeas court will

not re-evaluate a sentence unless it exceeds the statutory limits or was arbitrary and capricious as

to constitute a due process or Eighth Amendment violation.” Perez v. D’Ilio, No. 16-4767, 2019

WL 3943012, at *19 (D.N.J. Aug. 20, 2019). See Jones v. Superintendent of Rahway State Prison,

725 F.2d 40, 42–43 (3d Cir. 1984). No such violation exists here. As the sentencing court correctly

stated, “[c]rimes involving multiple deaths or victims who have sustained serious bodily injuries

represent especially suitable circumstances for the imposition of consecutive sentences.”

(Sentencing Tr. at 25:24–26:3 (quoting State v. Carey, 775 A.2d 495 (N.J. 2001)). The Court thus

finds no error in the state courts’ imposition of consecutive sentences under the governing law,

much less an error resulting from an arbitrary and capricious sentencing. See Friedman v.

Buechele, No. 14-2638, 2016 WL 2981536, at *4 (D.N.J. May 23, 2016) (collecting cases and

holding that the state court’s imposition of consecutive sentences was not an unreasonable

application of Supreme Court Eighth Amendment precedent).




                                                   - 12 -
 Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 13 of 17 PageID: 1442




       C.      The Second and Third PCR Petitions

       On December 4, 2013, Petitioner filed his second petition for PCR, alleging claims for

relief based on ineffective assistance of counsel, prosecutorial misconduct, “sentencing violation,”

and “Miranda rights issue.” Ulysse, Trial Ct. 2015 at 3; (D.E. No. 10-9 at 176). The trial court

denied these claims as time-barred, repetitive, and lacking evidentiary support. (Id. at 181–82).

Petitioner did not appeal the trial court’s decision, and instead filed a third petition for PCR,

alleging, among others, the following claims, which are the remaining claims before this Court: 1)

Petitioner’s trial counsel failed to “exercise a peremptory challenge to excuse a juror who worked

in law enforcement”; 2) trial counsel failed to request an accomplice liability jury instruction; 3)

trial counsel failed to object to the trial court’s “over emphasizing the charges on conspiracy to

commit murder and conspiracy as a basis for substantive liability on Defendant’s guilt”; and 4) the

trial court erred in limiting his trial counsel’s opportunity to cross-examine a witness. See Ulysse,

Trial Ct. 2015 at 4; Ulysse, 2015 WL 10401424 at, *1–2; (Pet. at 6–7). The trial court denied these

claims as time-barred and for failure to show good cause pursuant to Rules 3:22-4, 3:22-6(b), and

3:22-12(a) of Rules Governing the Courts of the State of New Jersey. Ulysse, Trial Ct. 2015 at 5–

6. The Appellate Division affirmed the trial court’s denial of the third PCR petition “for the

reasons stated” by the lower court and concluded that Petitioner’s arguments “[were] without

sufficient merit to warrant extended discussion.” Ulysse, 2015 WL 10401424 at, *2. Relevant to

the instant Petition, the Appellate Division also highlighted that Petitioner’s ineffective assistance

of counsel claim based on his counsel’s failure to raise preemptory challenges to strike law

enforcement officers as jurors was not supported by the record and was time-barred. Id. at *3.

       The Court agrees that Petitioner’s remaining claims were time-barred, and as a result,

federal review is inappropriate. Federal habeas courts generally may not review a state court’s




                                                    - 13 -
    Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 14 of 17 PageID: 1443




denial of a state prisoner’s constitutional claim if “the decision of that court rests on a state law

ground that is independent of the federal question.” Coleman v. Thompson, 501 U.S. 722, 729

(1991). “A procedural default analysis, then, is two-fold: the federal court must determine if a

petitioner failed to comply with a state procedural rule; and it also must analyze whether the state

court based its decision on the state procedural rule.” Simpson v. Jones, 238 F.3d 399, 406 (6th

Cir. 2000). A state rule is “adequate” for procedural default purposes if it was “firmly established,

readily ascertainable, and regularly followed at the time of the purported default.” Szuchon v.

Lehman, 273 F.3d 299, 327 (3d Cir. 2001). These requirements ensure that “federal review is not

barred unless a habeas petitioner had fair notice of the need to follow the state procedural rule, and

that review is foreclosed by what may honestly be called ‘rules’ . . . of general applicability[,]

rather than by whim or prejudice against a claim or claimant.” Leyva, 504 F.3d at 366 (quoting

Bronshtein v. Horn, 404 F.3d 700, 707 (3d Cir. 2005)) (internal quotation marks omitted).

         Here, the state court procedurally barred claims in Petitioner’s third petition for PCR

pursuant to New Jersey Rules of Court 3:22-4 and 3:22-12(a). 3 Ulysse, Trial Ct. 2015 at 5–6.

Under Rule 3:22-4(b), a second or subsequent petition for PCR is barred unless it is filed timely

under Rule 3:22-12(a)(2) and alleges one of the three grounds: 1) it relies on a newly recognized

constitutional right made retroactive; 2) the factual predicate for the relief sought could not have

been discovered earlier through the exercise of reasonable diligence and the facts, if proven, would

raise a reasonable probability that the relief sought would be granted; and 3) the petitioner alleges

a prima facie case of ineffective assistance of counsel claim. Under Rule 3:22-12(a)(2), the



3
         The court also dismissed the various previously asserted claims under Rule 3:22-5, which provides that “[a]
prior adjudication upon the merits of any ground for relief is conclusive whether made in the proceedings resulting in
the conviction or in any post-conviction proceeding brought pursuant to this rule or prior to the adoption thereof, or
in any appeal taken from such proceedings.” Ulysse, Trial Ct. 2015 at 6. Because these claims were addressed in
prior sections, the Court does not analyze them again under this section.



                                                            - 14 -
 Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 15 of 17 PageID: 1444




subsequent petition for PCR must be filed within a year of 1) when the new constitutional right

was recognized; 2) when the new factual predicate for the relief sought was discovered, or 3) when

the prior petition for PCR was denied, in which the prior ineffective assistance of counsel claim

was alleged.

       Petitioner’s third petition for PCR was filed on November 19, 2014, while his first petition

for PCR was denied on November 10, 2008. Ulysse, Trial Ct. 2015 at 5. The trial court thus found

that the third petition for PCR failed to meet the one-year time limit. Id. The court also found that

Petitioner’s third petition for PCR did not allege newly recognized constitutional rights, newly

discovered facts, or a prima facie case of ineffective assistance of counsel. Id. The Court agrees

that Petitioner failed to comply with New Jersey’s procedural rules when filing his third petition

for PCR.

       The Court also finds that Rules 3:22-4 and 3:22-12(a) are “adequate” procedural rules as

they are “firmly established, readily ascertainable, and regularly followed at the time of the

purported default.” See Szuchon, 273 F.3d at 327. Petitioner does not argue otherwise. Indeed,

New Jersey appellate courts frequently decline to consider claims that were not properly raised in

the lower court. See, e.g., State v. Robinson, 974 A.2d 1057, 1069 (2009) (“It is a well-settled

principle that our appellate courts will decline to consider questions or issues not properly

presented to the trial court when an opportunity for such a presentation is available[.]”) (quoting

Nieder v. Royal Indem. Ins. Co., 300 A.2d 142, 145 (1973)); see also State v. Coleman, No. A-

2704-14T1, 2016 WL 6937921, at *5 (N.J. Super. Ct. App. Div. Nov. 28, 2016); State v. Dunlap,

No. A0329-13T1, 2016 WL 207616, at *1 n.3 (N.J. Super. Ct. App. Div. Jan. 19, 2016); State v.

Southerland, No. A-4663-11T1, 2015 WL 392172, at *7–8 (N.J. Super. Ct. App. Div. Jan. 30,

2015). Moreover, the Appellate Division has consistently upheld procedurally defaulted PCR




                                                   - 15 -
 Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 16 of 17 PageID: 1445




denials pursuant to both Rule 3:22-4 and Rule 3:22-12(a). See State v. Fleming, No. A-1432-14T2,

2016 WL 3449249, at *3 (N.J. Super Ct. App. Div. June 24, 2016); see also State v. Messam, No.

A-0425-13T3, 2015 WL 966027, at *4 (N.J. Super Ct. App. Div. Mar. 6, 2015). The Third Circuit

has also found New Jersey court rules such as Rule 3:22-12 to be an independent and adequate

ground for procedural default. Johnson v. Pinchak, 392 F.3d 551, 562 (3d Cir. 2004) (“From the

unambiguous language of Rule 3:22–12 and from the many prior cases that have consistently

applied the time bar, it is clear that this procedural rule was an independent and adequate state

ground establishing procedural default.”).

       Finally, the Court is mindful of the following ruling by the United States Supreme Court:

                  In all cases in which a state prisoner has defaulted his federal claims
                  in state court pursuant to an independent and adequate state
                  procedural rule, federal habeas review of the claims is barred unless
                  the prisoner can demonstrate cause for the default and actual
                  prejudice as a result of the alleged violation of federal law, or
                  demonstrate that failure to consider the claims will result in a
                  fundamental miscarriage of justice.

Coleman, 501 U.S. at 750. Here, Petitioner has not shown cause and prejudice to excuse any of

his defaulted claims, nor has he established that failure to consider the alleged constitutional errors

will result in a fundamental miscarriage of justice such that, “more likely than not[,] no reasonable

juror would have convicted him.” Werts, 228 F.3d at 193. Therefore, this Court will not consider

the merits of Petitioner’s claims that were already deemed defaulted in the state court. See

Coleman, 501 U.S. at 751 (eliminating “inconsistency between the respect federal courts show for

state procedural rules and the respect they show for their own” and holding that “[n]o less respect

should be given to state rules of procedure.”). Petitioner’s habeas petition based on these grounds

is thus denied.




                                                      - 16 -
 Case 2:16-cv-07845-ES Document 20 Filed 12/07/20 Page 17 of 17 PageID: 1446




IV.     CERTIFICATE OF APPEALABILITY

        This Court must determine whether Petitioner is entitled to a certificate of appealability in

this matter. See 3d Cir. L.A.R. 22.1 (2011). The Court will issue a certificate of appealability if

the petitioner “has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). For reasons discussed in this Opinion, Petitioner has not made a substantial showing

of denial of a constitutional right, and this Court will not issue a certificate of appealability.

V.      CONCLUSION

        For the reasons discussed above, Petitioner’s habeas petition is DENIED. An appropriate

Order accompanies this Opinion.


                                                                s/Esther Salas
                                                                Esther Salas, U.S.D.J.




                                                     - 17 -
